JUSTICE STEPHENSON,
dissenting.
I respectfully dissent.
The majority correctly states the elements that a landowner must prove to establish a vested property right. I submit that, in the present case, the Snows have proven the requisite elements.
*409Contrary to the majority’s conclusion, I would hold that the granting of a variance is a “significant official governmental act.” Boards of zoning appeals are authorized and empowered to grant variances pursuant to statute, Code §§ 15.1-495 to -496.1, and a board’s decision to grant a variance is presumed to be correct on appeal to a circuit court. Board of Zoning Appeals v. Glasser Bros. Corp., 242 Va. 197, 200, 408 S.E.2d 895, 897 (1991). Moreover, a board’s decision cannot be overturned by the court unless it is plainly wrong or the board applied erroneous principles of law. Id. Also, I would hold that the granting of the variance constituted an “other approval authorizing [the Snows] to conduct a use on [their] property that otherwise would not have been allowed.” (Emphasis added.) Additionally, the record supports a finding that the Snows diligently pursued the use authorized by the variance and incurred substantial expense in good faith prior to the zoning amendments.
Finally, I think the result reached by the majority is particularly harsh because it leaves the Snows with land that is virtually worthless. The BZA’s attorney conceded in oral argument before this Court that the only use the Snows can make of this land is for agricultural purposes.
Accordingly, I would reverse the trial court’s judgment and avoid this harsh result.